Filed 7/20/16 In re Kaitlyn S. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re KAITLYN S., a Person Coming
Under the Juvenile Court Law.
                                                                 D069787
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J518997C)
         Plaintiff and Respondent,

         v.

TIFFANY D.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Laura J.

Birkmeyer, Judge. Affirmed.



         Suzanne F. Evans, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Paula J. Roach, Deputy County Counsel, for Plaintiff and Respondent.
       Tiffany D. appeals an order of the juvenile court continuing its dependency

jurisdiction of her minor daughter, Kaitlyn S. The sole issue raised by Tiffany's appeal is

her contention that the juvenile court erred in finding she received reasonable services.

We affirm the order.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Tiffany and her boyfriend Stuart S. have had an ongoing relationship since 2007

and are the parents of Kaitlyn, born in 2010. Tiffany also has three older sons, who are

not parties to this appeal, by two different fathers: Skyler and Daniel, born in 2004 and

2005 respectively, and who share a father, James S.; and Hunter, who is 15 and is in the

custody of his father, Jason R. Stuart also has a son from another relationship,

Christopher, who was born in 2003.

       The San Diego County Health and Human Services Agency (Agency) became

involved with the family in 2012 after Tiffany alleged Skyler and Daniel were sexually

abused by Christopher. As a result of the allegation, the family was provided with

voluntary services and Christopher moved into his paternal grandmother's home. At the

time of that voluntary case, Skyler was living with his maternal grandmother, Claudia D.,

because Tiffany could not cope with Skyler's aggressive behavior. In connection with the

case, Tiffany, Skyler and Daniel began seeing an Agency approved therapist in early

2014. In February 2014, Skyler moved back in with Tiffany, Stuart, Daniel and Kaitlyn.

       In April 2014, the Agency received a new referral concerning Daniel's and

Skyler's behavior. Tiffany told the Agency's social worker that the boys were collecting

knives to take to school to stab another student, that Daniel was making weapons out of

                                             2
household items, that she was calling the police several times a week because of the boys'

behavior, and that Daniel and Skyler were physically assaulting each other, Kaitlyn and

Tiffany. As a result, Tiffany entered into a voluntary safety plan with the Agency that

required Kaitlyn to stay with Claudia. Over the course of the next six weeks, Tiffany and

Claudia contacted the Agency's social worker frequently about the boys' disturbing

behavior.

       On May 30, 2014, Tiffany took Daniel and Skyler to Polinsky Children's Center

(PCC) and told PCC staff she could not care for them. Tiffany stated she felt like she

was going "to snap" and hurt them, and that "either they will die or I will die." In her

interviews with the Agency's social worker, Tiffany stated that she had suffered from

depression in the past and was currently taking medication for anxiety. Tiffany also

stated she had been diagnosed as bipolar, but could not remember when that diagnosis

was made or who made it, and that she was currently being evaluated for autism.

       Two days after Tiffany left Daniel and Skyler at PCC, the Agency filed petitions

under Welfare and Institutions Code1 section 300 on behalf of Kaitlyn, Skyler and

Daniel. The petition for Kaitlyn alleged she was inadequately supervised by her parents,

and had been hit by Daniel and inappropriately touched by Skyler. The petition stated

Tiffany was "unable to control the violent behaviors within the home which place[d]"

Kaitlyn at risk of serious physical harm or illness. At the detention hearing, the juvenile




1      All subsequent statutory references are to the Welfare and Institutions Code.
                                             3
court ordered liberal supervised visitation and reunification services for Tiffany and

Stuart.

          Thereafter, Kaitlyn remained in Claudia's care and Tiffany began to receive

reunification services. She continued with the same therapist she began visiting earlier in

the year, Jeanine Sachs. In the Agency's August 2014 report for the jurisdiction and

disposition hearing, Sachs reported that Tiffany attended therapy weekly and sometimes

participated in joint sessions with Kaitlyn. In late June, Tiffany told the Agency social

worker she was doing better with Skyler and Daniel out of the home and that she was

receiving the treatment she needed, including going to weekly therapy with Sachs, taking

medication for her anxiety, and that she had enrolled in a parenting course. Tiffany also

gave the social worker the names and dosages of her medication and the name of her

prescribing physician.

          The jurisdiction and disposition hearing took place on September 18, 2014. The

juvenile court found the allegations in the petition true and placed Kaitlyn with Tiffany

and Stuart.2 The court also continued services for both parents and found the case plan

developed by the Agency was appropriate, reasonable and likely to be successful in

alleviating the problems that brought Kaitlyn under the court's jurisdiction.

          On December 5, 2014, the Agency received a new referral alleging that Stuart had

punched holes in the walls of the family's home, hit and forcefully pushed Kaitlyn,

Daniel and Skyler, yelled at Kaitlyn and Tiffany, and drove with Kaitlyn in the car under



2         Skyler and Daniel were placed with a foster family.
                                               4
the influence of marijuana. When interviewed by the Agency's social worker, Tiffany

confirmed the allegations against Stuart and told the social worker she had taken Kaitlyn

to stay with Claudia because she was fearful of Stuart. Tiffany described Stuart as being

abusive and told the social worker she wanted to leave him but didn't know where to go.

She also alleged that one of the reasons she brought Skyler and Daniel to PCC in May

was to protect them from Stuart. The social worker referred Tiffany to a domestic

violence shelter, but Tiffany declined that assistance.

       In her interview, Claudia told the social worker that Tiffany had been hearing

voices and that Tiffany said "she felt free" once she left Kaitlyn with Claudia. Claudia

also told the social worker that she had seen Stuart be verbally abusive to Tiffany and the

minors, and that Kaitlyn was acting abnormally clingy and insecure. A supervisor at

Kaitlyn's preschool also reported that Kaitlyn had missed a lot of school and had been

having stomach problems. Stuart denied all of the abuse allegations. He admitted he

smoked marijuana, but stated it was for medical reasons and gave the social worker a

copy of his medical marijuana card.

       As a result of the new allegations concerning Stuart's behavior and its concern

over Tiffany's mental health, on January 15, 2015, the Agency filed a supplemental

petition on behalf of Kaitlyn under section 387. The petition alleged that Tiffany and

Stuart were no longer able to care for or adequately supervise Kaitlyn because Kaitlyn

had been exposed to Stuart "punching walls," "throwing toys at [Tiffany]," and because

Stuart had grabbed Kaitlyn and thrown her on the bed. The petition also alleged that

Stuart smoked medical marijuana while caring for Kaitlyn and that Tiffany was

                                              5
"experiencing hallucinations, hearing voices and seeing snowy spots." At the detention

hearing on the new petition, the juvenile court ordered Kaitlyn to remain in Claudia's

custody and liberal supervised visits for both parents. At the initial jurisdiction and

dispositional hearing on February 19, 2015, both parents contested the truth of the

allegations in the petition and the juvenile court set the matter for an evidentiary hearing

in March.

       On March 3, 2015, before the hearing, the Agency received a new referral alleging

that Stuart sexually abused Kaitlyn. The Agency suspended his visitation in order to

conduct an investigation of the allegation. In the same time frame, Tiffany stopped

seeing Sachs and began therapy with a new provider, but was dropped by the new

provider after missing too many appointments. Tiffany also reported continued and

increasing mental health concerns. She told the Agency's social worker that she had

suicidal thoughts, that she stopped taking her medication because it was making her

crazy, and that she was hearing " 'all kinds of stuff, seeing snowy spots' and had a 'few

episodes' where she 'freaked out in public.' " She also reported hearing "voices telling her

that she is a 'bad mother' that she is 'worthless' an 'idiot, a joke' and that she should 'give

up' and that her children should be 'raised by someone else.' "

       At the March 12, 2015 jurisdictional and dispositional hearing, the juvenile court

found by clear and convincing evidence that the allegations in the section 387 petition

were true, removed Kaitlyn from her parents and continued Kaitlyn's placement with

Claudia. The court also found reasonable efforts were made to prevent removal, but that

Tiffany's and Stuart's progress in alleviating the issues that brought Kaitlyn into the

                                               6
court's jurisdiction had not been substantial. The court ordered supervised visitation for

Tiffany and that the Agency provide the parents with services consistent with the case

plans that were developed earlier in the proceeding. The plan included a requirement that

Tiffany meet and work with a psychiatrist and take medication as prescribed, and that she

attend therapy and participate in a domestic violence class. The court set the six-month

review hearing for September 1, 2015.

       In its report for the six-month review hearing, dated August 25, 2015, the Agency

reported that in May, Tiffany had begun seeing a new therapist on a consistent basis. The

therapist, Judith Rochelle, reported in June and July that Tiffany was cooperative, open

and communicative, and that she did not see any evidence that Tiffany suffered from

bipolar disorder. At that time, Rochelle believed Tiffany's mental health concerns were

environmental. In August, Rochelle's assessment changed and she reported that Tiffany

was experiencing more obsessive and anxious behaviors, and that a psychological

evaluation would be valuable to clarify Tiffany's diagnosis. Tiffany reported that her

mental health had improved and that she had stopped seeing snowy spots.

       With respect to domestic violence services, the Agency reported that its staff

psychologist was concerned that Tiffany's participation in domestic violence group

therapy would be detrimental. As a result, the Agency sought approval from Rochelle

before authorizing Tiffany's participation. In June, Rochelle informed the Agency that

Tiffany would benefit from a domestic violence group. The initial service provider

Tiffany selected did not have the capacity to take her, delaying the start. However, by the

time of the Agency's August 25, 2015 report, Tiffany was approved with a different

                                             7
provider and had been given two potential starting dates for services in late August and

early September.3

       In its August 25, 2015 report, the Agency recommended continued services for

Tiffany and that her visits with Kaitlyn remain supervised. At the September 1, 2015

hearing, Tiffany contested the reasonableness of services provided to her and sought

unsupervised visitation. The court set an evidentiary hearing for September 25, 2015.

Before the hearing, the Agency modified its position to recommend unsupervised visits

for both parents. At the hearing, however, Kaitlyn's attorney did not agree that

unsupervised visits were appropriate and asked that the court conduct an evidentiary

hearing before allowing unsupervised visits.4 As a result of this request, the court

continued the evidentiary hearing to November 16, 2015, and set a settlement conference

for October 21, 2015.



3       The Agency moved to augment the record on appeal to include its October 21,
2015 report filed in Skyler and Daniel's case (but not Kaitlyn's case), and for relief from
filing the motion to augment late. The Agency's motion asserts the report contains
pertinent information considered by the juvenile court before its ruling about the
domestic violence services provided to Tiffany. Tiffany opposes the motion on the
grounds that the information in the October 21, 2015 report is contained elsewhere in the
record. The motion is granted. The report indicates that Tiffany did not start the
domestic violence group on either date given by the service provider. Rather, on October
14, 2015, Tiffany told the social worker she was scheduled to start the group that day, but
would start the following week because she did not have transportation. The social
worker offered to drive Tiffany and took her to her first session on October 14, 2015.

4      The attorney's concern stemmed from an August referral alleging Stuart sexually
abused Kaitlyn. The Agency investigated the allegations and, after concluding there was
no evidence of sexual abuse, closed the referral as being unfounded. The Agency also
closed the March sexual abuse referral as inconclusive after two forensic interviews of
Kaitlyn did not uncover any abuse by Stuart.
                                             8
       At the September 25, 2015 hearing there was also some discussion concerning

Rochelle's suggestion that Tiffany undergo a psychological evaluation. Tiffany's attorney

stated that Rochelle had resigned from the program through which the Agency was

providing services and that Tiffany was in the process of locating a new therapist.

Tiffany's attorney requested that Rochelle's August report, which contained the

suggestion that Tiffany undergo an evaluation, be provided to him and to Tiffany's new

therapist once established. The court ordered Rochelle to provide a written report to the

parties, but declined to order that Tiffany undergo a psychological evaluation.

       In advance of the October settlement conference, the Agency again recommended

unsupervised visitation for both parents. The Agency also recommended that the court

order a psychological examination for Tiffany. The issue of the psychological

evaluation, however, was not addressed at the settlement conference. The Agency filed

an ex parte application at the beginning of November seeking an order for a

psychological evaluation for Tiffany. The ex parte application also explained that on

October 28, 2015, Tiffany's new therapist reported that Tiffany was again suffering from

auditory hallucinations. The court signed the order on November 9, 2015, and on

November 16, 2015, the court continued the review hearing to January 22, 2016, to await

the results of Tiffany's evaluation.

       On December 14, 2015, Tiffany underwent a psychological evaluation conducted

by Richard J. Jordan, Psy.D. Jordan diagnosed Tiffany with schizoaffective disorder,

obsessive compulsive disorder and dependent personality disorder. Jordan also reported

that there was "no evidence of clinically significant impairment in cognitive/intellectual

                                             9
functioning that would preclude [Tiffany] from benefitting from services within the legal

timelines for this case." Jordan opined that Tiffany's mental health had improved over

the previous few weeks, which he attributed to Tiffany's consistency in her prescribed

medication in that time frame, and that he expected continued improvement with

sustained medication.

      Jordan's report noted that Tiffany's inconsistency with her medication was not

unusual for patients, like her, coping with manic symptoms. He recommended continued

individual therapy and that Tiffany's therapist monitor and emphasize the importance of

her psychotropic medication compliance. Based on Jordan's recommendations, the

Agency amended Tiffany's case plan to include stabilizing her mental health by having

regular appointments with a psychiatrist, taking medication as prescribed, attending

therapy and domestic violence and nonprotective parent abuse courses, and participating

in random drug testing.

      The court held the six-month review hearing for Kaitlyn on January 22, 2016.5

The court heard testimony from Tiffany, Claudia and the social worker assigned to the

family, and accepted the Agency's reports into evidence. At the conclusion of the

hearing, Tiffany's counsel argued the Agency failed to provide reasonable services,

focusing primarily on Tiffany's need for domestic violence assistance. Tiffany's counsel

argued the Agency knew Tiffany was in need of such assistance for five months before

related services were added to her reunification plan, and the Agency waited two


5      The hearing was combined with the 18-month review hearing for Daniel and
Skyler, who remained in foster care.
                                           10
additional months before providing her with such service. Tiffany's counsel also asserted

that even once domestic violence support was provided, Tiffany had only had the

opportunity to attend four sessions.

       In response, the Agency's counsel argued the Agency had provided referrals for

domestic violence shelters throughout the case, but that Tiffany had refused that

assistance. Additionally, the Agency worked to provide domestic violence group therapy

to Tiffany as soon her therapist indicated she should attend. The Agency asserted that

any delays in obtaining the service were reasonable, or were related to Tiffany's

resistance.

       After the hearing, the juvenile court continued reunification services for Tiffany

and Stuart, ordered unsupervised visitation for Tiffany, and set the 12-month review

hearing for April 5, 2016. The court rejected Tiffany's assertion she had not been

provided with reasonable services. The court found that because of the complex nature

of the case, the Agency did not act unreasonably by waiting for Tiffany's therapist to

assess whether domestic violence group therapy was appropriate. The court stated:

"This is very much a case where we have very complicated factors that are fluid, are

intertwined, and . . . particularly made more complicated . . . by [Tiffany's] self-reports

for an extensive period of time that, once the children were out of the home, her

relationship with [Stuart] was greatly improving, and that the household was more

peaceful."




                                             11
                                       DISCUSSION

                                               I

       Whenever a minor is removed from parental custody, the court must order

reunification services for the parents to remedy the problems that led to the minor's

removal. (§ 361.5; In re Ronell A. (1996) 44 Cal.App.4th 1352, 1362; M.V. v. Superior

Court (2008) 167 Cal.App.4th 166, 174.) Each reunification plan must be appropriate to

the particular individual and based on the unique facts of the case. (In re Misako R.

(1991) 2 Cal.App.4th 538, 545.) Provision of reunification services implements the law's

strong preference for maintaining the family relationship whenever possible. (In re

Nolan W. (2009) 45 Cal.4th 1217, 1228.)

       Services are considered reasonable if the child welfare agency has " 'identified the

problems leading to the loss of custody, offered services designed to remedy those

problems, maintained reasonable contact with the parents during the course of the service

plan, and made reasonable efforts to assist the parents . . . .' " (In re Alvin R. (2003) 108

Cal.App.4th 962, 972.) The reasonableness of the Agency's efforts is judged according to

the circumstances of each case. (Robin V. v. Superior Court (1995) 33 Cal.App.4th 1158,

1164 (Robin V.); Amanda H. v. Superior Court (2008) 166 Cal.App.4th 1340, 1345.)

Further, " '[r]eunification services are voluntary, and cannot be forced on an unwilling or

indifferent parent.' " (In re Nolan W., supra, 45 Cal.4th at p. 1233.) There is no

"requirement that a social worker take the parent by the hand and escort him or her to and

through classes or counseling sessions." (In re Michael S. (1987) 188 Cal.App.3d 1448,

1463, fn. 5.)

                                              12
       We review the court's findings as to the adequacy of a reunification plan and the

reasonableness of the Agency's efforts for substantial evidence. (In re Julie M. (1999) 69

Cal.App.4th 41, 46; Angela S. v. Superior Court (1995) 36 Cal.App.4th 758, 762.)

                                             II

       Tiffany asserts the Agency was deficient in its provision of reunification services

because it did not obtain a psychological evaluation or provide domestic violence

treatment at an earlier stage of the proceedings. We disagree. There was sufficient

evidence before the juvenile court to support its finding that the Agency provided Tiffany

with services reasonably designed to identify and remedy the issues that led to Kaitlyn's

dependency. Tiffany was dealing with a complex set of problems that seemed at the

outset to stem from Daniel and Skyler's aggressive and dangerous behavior. Tiffany's

mental illness and her relationship with Stuart were two of many challenges she faced in

her efforts to reunify with Kaitlyn, and these issues did not come to the fore until months

into the proceeding.

       The Agency concedes its follow up concerning Tiffany's medication fell below

what it considers to be best practices. The Agency, however, is not required to provide

"the best [services] that might be provided in an ideal world." (In re Misako R., supra, 2

Cal.App.4th at p. 547.) Rather, the reasonableness of the services must be considered in

relation to the circumstances of the case. (Robin V., supra, 33 Cal.App.4th at p. 1164.)

When the case began Tiffany represented she was receiving treatment from a physician

and regularly taking medication. She provided the social worker with her physician's

name and the names and dosages of her medication. Further, Tiffany's therapist reported

                                            13
in June and July of 2015 that Tiffany's mental health was stable and improving. These

facts provide a reasonable explanation for the Agency's delay in obtaining a

psychological evaluation.

       Additionally, once the evaluation was performed, the primary treatment

recommended by the evaluating psychologist (continued therapy with monitoring of

Tiffany's medication compliance) was already underway. The psychologist also

expressed his opinion that Tiffany did not have any "clinically significant impairment"

preventing her from reunifying by the date of the 12-month review in February 2016.

This evidence sufficiently supported the juvenile court's reasonable services finding.

       With respect to Tiffany's assertion that the Agency failed to provide adequate

services related to domestic violence, the record contradicts this claim. Tiffany did not

report violent behavior by Stuart until December 2014. Thereafter, she minimized his

behavior and by the time the section 387 petition was filed in January 2015 she reported

that her relationship with Stuart had improved. Tiffany also declined services that were

offered to address this aspect of the case, including the Agency's referrals to shelters and

the court's offer to issue a restraining order against Stuart. The Agency could not force

Tiffany to access these services. (See In re Michael S., supra, 188 Cal.App.3d at p. 1463,

fn. 5.) We also reject Tiffany's assertion that the Agency acted unreasonably by seeking

her therapist's evaluation of her ability to benefit from domestic violence group therapy.

In light of the complex nature of Tiffany's case, it was appropriate for the Agency to




                                             14
consult with a mental health professional to determine whether such services were

appropriate.6

       In sum, the Agency made a good faith effort to identify and address Tiffany's

problems, maintained consistent contact with Tiffany throughout the proceedings, offered

consistent visitation, and provided ongoing services throughout. (In re Riva M. (1991)

235 Cal.App.3d 403, 414.) While we do not condone the Agency's delay in seeking a

psychological evaluation for Tiffany earlier, we cannot say that insufficient evidence

supported the court's finding that the services offered and provided to Tiffany were

reasonable under the circumstances of her case.7 (In re Misako R., supra, 2 Cal.App.4th

at p. 547.)




6      Any delay resulting from the initial service provider not having the capacity to
accommodate Tiffany was minimal. Indeed, when Tiffany's social worker learned
Tiffany did not have transportation to start the domestic violence group therapy, she
personally drove Tiffany to the provider.

7       Tiffany relies on In re K.C. (2012) 212 Cal.App.4th 323 (K.C.) and Patricia W. v.
Superior Court (2016) 244 Cal.App.4th 397 (Patricia W.) to support her assertion that the
provision of services was not reasonable. This reliance in misplaced. Unlike this case,
both K.C. and Patricia W. involved orders terminating reunification services. (K.C., at p.
325; Patricia W., at p. 400.) Additionally, in K.C., the social services agency failed to
provide any assistance to the father to secure treatment for his diagnosed mental illness.
(K.C, at p. 333-334.) Likewise, in Patricia W. the agency undertook no effort to confirm
the mother's psychiatric diagnosis or to secure treatment for her mental illness. (Patricia,
at p. 401.) The social service agencies' absent efforts in K.C. and Patricia W. are unlike
the consistent efforts made in this case to assist Tiffany in obtaining and maintaining
services for the evolving reunification issues she faced.
                                            15
                              DISPOSITION

     The order is affirmed.




                                            HUFFMAN, Acting P. J.

WE CONCUR:


NARES, J.


McDONALD, J.




                                  16